******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
WELLS FARGO BANK, N.A., TRUSTEE v. ROBERT
             TREGLIA ET AL.
               (AC 36474)
          DiPentima, C. J., and Sheldon and Flynn, Js.
  Argued November 13, 2014—officially released March 17, 2015

 (Appeal from Superior Court, judicial district of
 Stamford-Norwalk, Genuario, J. [summary judgment;
motion to open]; Hon. Kevin Tierney, judge trial referee
[motion to cite in a party defendant; strict foreclosure]).
   Ridgely W. Brown, with whom, on the brief, was
Benjamin Gershberg, for the appellants (defendant Pat-
rick Treglia et al.).
  Zachary Grendi, for the appellee (plaintiff).
                         Opinion

   FLYNN, J. The defendant Patrick A. Treglia and pro-
posed intervenor Richard Treglia appeal from the judg-
ment of strict foreclosure rendered by the trial court
in favor of the plaintiff, Wells Fargo Bank, N.A., as
trustee.1 On appeal, Patrick Treglia claims that the trial
court improperly denied his motion to set aside the
default entered against him.2 Additionally, both Patrick
Treglia and Richard Treglia claim that the court improp-
erly denied their motion to cite in Richard Treglia as a
party defendant. We reverse the judgment of the trial
court denying Patrick Treglia’s motion to set aside the
default and affirm the judgment denying the motion to
cite in Richard Treglia as a party defendant.3
   This appeal arises out of the plaintiff’s attempt to
foreclose on certain real property located at 181 Fillow
Street in Norwalk. On April 25, 2011, the plaintiff insti-
tuted an action for foreclosure on the Norwalk property
in the Superior Court for the Judicial District of Stam-
ford-Norwalk.4 The plaintiff’s complaint alleged the fol-
lowing facts. The Norwalk property had previously been
owned by Edna N. Treglia. On August 29, 2002, Edna
Treglia and Robert C. Treglia executed a note in the
principal amount of $175,000 in favor of Option One
Mortgage Corporation. The note was secured by a mort-
gage on the Norwalk property. On August 30, 2002, a
quitclaim deed was recorded in the Norwalk land
records, by which Edna Treglia transferred the entire
interest in the Norwalk property to Robert Treglia.
Option One subsequently assigned the note and the
mortgage to the plaintiff. Edna Treglia died on July
5, 2003, and Robert B. Keyes was appointed as the
administrator of her estate.
   The plaintiff further alleged in its complaint that the
note was in default and that it intended to accelerate the
balance due on the note and foreclose on the Norwalk
property. The plaintiff named Keyes, as the administra-
tor of Edna Treglia’s estate, and Robert Treglia as defen-
dants in the foreclosure action. By virtue of notices of
lis pendens recorded on July 17, 2003, September 16,
2003, and October 7, 2004, in the Norwalk land records,
the plaintiff also named Michael Treglia and Patrick
Treglia as party defendants who also claimed an interest
in the property.
  Judgment for the plaintiff was ultimately rendered
against Keyes, Robert Treglia, and Michael Treglia. They
have not appealed from the judgment. Accordingly, the
remainder of this opinion will discuss only the relevant
facts and claims related to Patrick Treglia and Richard
Treglia, who did appeal.
  After the plaintiff instituted its foreclosure action,
default was entered against Patrick Treglia for failure
to plead. On August 10, 2012, the plaintiff moved for
summary judgment. On November 5, 2012, Patrick Treg-
lia filed an objection to the plaintiff’s motion for sum-
mary judgment and an accompanying memorandum of
law. On that day, he also filed an answer to the plaintiff’s
complaint and a motion to set aside the default entered
against him for failure to plead. Although Patrick Treglia
had filed an answer to the plaintiff’s complaint, the
clerk did not set aside the default. The court denied
Patrick Treglia’s motion to set aside the default and
granted the plaintiff’s motion for summary judgment.
On January 11, 2013, the plaintiff filed a motion for
a judgment of strict foreclosure. The court rendered
judgment of strict foreclosure in favor of the plaintiff.
This appeal followed.
                              I
   Patrick Treglia first claims that the trial court improp-
erly denied his motion to set aside the default. He argues
that the court improperly conflated the plaintiff’s
motion for summary judgment with a motion for judg-
ment when it denied his motion to set aside the default
entered against him. He asserts that, pursuant to Prac-
tice Book § 17-32 (b), the court did not have discretion
over his motion and the clerk was required to set aside
the default when he filed his answer. We agree.
   The following additional facts are necessary for our
review of this claim. On October 5, 2011, the plaintiff
filed a demand for disclosure of defense, pursuant to
Practice Book § 13-19, and a simultaneous motion for
default against Patrick Treglia for failure to plead. Prac-
tice Book § 13-19 states in relevant part: ‘‘In any action
to foreclose . . . in which there is an appearance by
an attorney for any defendant, the plaintiff may at any
time file and serve . . . a written demand that such
attorney present to the court . . . a writing signed by
the attorney stating whether he or she has reason to
believe and does believe that there exists a bona fide
defense to the plaintiff’s action and whether such
defense will be made, together with a general statement
of the nature or substance of such defense. If the defen-
dant fails to disclose a defense within ten days of the
filing of such demand . . . the plaintiff may file a writ-
ten motion that a default be entered against the defen-
dant by reason of the failure of the defendant to disclose
a defense. . . .’’ Patrick Treglia did purport to disclose
a defense to the plaintiff’s foreclosure action pursuant
to § 13-19, but the clerk granted the plaintiff’s motion
to enter default against him.5
  Particularly relevant to the issue before us, Practice
Book § 13-19 further states in relevant part: ‘‘If no disclo-
sure of defense has been filed, the judicial authority
may order judgment upon default to be entered for the
plaintiff at the time the motion is heard or thereafter,
provided that in any event a separate motion for such
judgment has been filed.’’ Similarly, Practice Book § 17-
33 (b) states in relevant part: ‘‘Since the effect of a
default is to preclude the defendant from making any
further defense in the case so far as liability is con-
cerned, the judicial authority, at or after the time it
renders the default . . . may also render judgment in
foreclosure cases . . . provided the plaintiff has also
made a motion for judgment . . . .’’
   Practice Book § 17-32 (b), on the other hand, permits
a defaulted party to set aside the default under certain
circumstances. Practice Book § 17-32 (b) states in rele-
vant part: ‘‘If a party who has been defaulted [for failure
to plead] . . . files an answer before a judgment after
default has been rendered by the judicial authority, the
clerk shall set aside the default. If a claim for a hearing
in damages or a motion for judgment has been filed,
the default may be set aside only by the judicial author-
ity. . . .’’
   On August 10, 2012, the plaintiff moved for summary
judgment. On November 5, 2012, using a ‘‘belt and sus-
penders’’ approach, Patrick Treglia filed an answer to
the plaintiff’s complaint and a motion to set aside the
default entered against him. In a memorandum of deci-
sion dated December 19, 2012, the court denied Patrick
Treglia’s motion to set aside the default and granted
the plaintiff’s motion for summary judgment.
   In its memorandum of decision, the court provided
the following explanation for its decision to deny Pat-
rick Treglia’s motion to set aside the default: ‘‘The
defendant Patrick Treglia argues first that the default
must be opened as a matter of right because Connecti-
cut Practice Book section 17-32 requires the clerk to
set aside a default entered for failure to plead if the
defaulted party files an answer before a judgment after
default has been rendered. However, the court finds
that it is the second sentence of section 17-32 (b) that
controls. ‘If a claim for [a] hearing [in] damages or a
motion for judgment has been filed, the default may be
set aside only by the judicial authority.’ In the case at
bar the plaintiff filed a motion for summary judgment
on August 11, 2012, almost three months before [Patrick
Treglia] filed his motion to open the default. . . .
Accordingly, the decision of whether or not to open
the default is one that is within the court’s discretion.
In determining whether or not to exercise that discre-
tion the court is guided by Practice Book section 17-
42 which states ‘a motion to set aside a default when
no judgment has been rendered may be granted by the
judicial authority for good cause shown.’ . . . In the
instant case [Patrick Treglia] has offered no credible
justification for the failure to plead within the time
allowed by law, or for failure to move to open the default
within a reasonable time thereafter.’’ (Citation omitted.)
   On January 9, 2013, Patrick Treglia filed a motion to
reargue the court’s decision on the plaintiff’s motion
for summary judgment and his motion to set aside the
default. The court granted the motion to reargue. Pat-
rick Treglia argued that, in denying his motion to set
aside the default, the court had improperly conflated a
motion for summary judgment with a motion for judg-
ment and that, pursuant to Practice Book § 17-32 (b),
the clerk was required to set aside the default. In a
memorandum of decision dated February 13, 2013, the
court reaffirmed its decision granting the plaintiff’s
motion for summary judgment and denying Patrick
Treglia’s motion to set aside the default. In its memoran-
dum, the court stated: ‘‘In the case at bar the motion
for summary judgment would have the same effect
against the defaulted defendant as the motion for judg-
ment. It was an appropriate procedure for the plaintiff
to follow in order to obtain a judgment against [Patrick
Treglia]. There does not seem to be any substantive
reasons as to why the filing of such a motion by the
plaintiff in an effort to bring the litigation to a conclu-
sion should have any lesser impact than the motion for
judgment accompanied by an affidavit of debt.’’
(Emphasis added.) The court also cited Practice Book
§ 17-44, which states in relevant part: ‘‘In any action
. . . any party may move for a summary judgment at
any time . . . .’’
   On appeal, Patrick Treglia argues that the court
improperly conflated a motion for summary judgment
with a motion for judgment for the purposes of Practice
Book § 17-32 (b). Essentially, he claims that the plain-
tiff’s motion for summary judgment, filed on August 10,
2012, was not a motion for judgment upon default as
required by Practice Book §§ 13-19, 17-32 (b), and 17-
33 (b) and therefore, pursuant to § 17-32 (b), the clerk
was required to set aside the default against him after
he filed his answer to the plaintiff’s complaint on
November 5, 2012. We agree.
   We now turn to the applicable standard of review.
Ordinarily, ‘‘[a] motion to open and vacate a judgment
. . . is addressed to the [trial] court’s discretion, and
the action of the trial court will not be disturbed on
appeal unless it acted unreasonably and in clear abuse
of its discretion.’’ (Internal quotation marks omitted.)
Gillis v. Gillis, 214 Conn. 336, 340, 572 A.2d 323 (1990).
However, in the present case, Patrick Treglia does not
claim that the court abused its discretion. Rather, he
claims that the court did not have the authority to exer-
cise its discretion at all over his motion. ‘‘Whether a
court has the power to exercise discretion at all is
governed by the statutes and the rules of practice.
Because we are concerned with the interpretation of
the rules of practice, which interpretation is controlled
by the same rules of construction as statutes . . . we
are dealing with a question of law rather than a question
of the discretion of the court.’’ (Citation omitted.) CAS
Construction Co. v. Dainty Rubbish Service, Inc., 60
Conn. App. 294, 299, 759 A.2d 555 (2000), cert. denied,
255 Conn. 928, 767 A.2d 101 (2001). Accordingly, our
review is plenary. See Friezo v. Friezo, 281 Conn. 166,
180, 914 A.2d 533 (2007) (‘‘statutory interpretation
involves a question of law over which we exercise ple-
nary review’’).
   The following principles of statutory interpretation
also apply to our review of rules of practice. CAS Con-
struction Co. v. Dainty Rubbish Service, Inc., supra, 60
Conn. App. 299. ‘‘The process of statutory interpretation
involves the determination of the meaning of the statu-
tory language as applied to the facts of the case . . . .
When construing a statute, [o]ur fundamental objective
is to ascertain and give effect to the apparent intent of
the legislature. . . . In other words, we seek to deter-
mine, in a reasoned manner, the meaning of the statu-
tory language as applied to the facts of [the] case . . . .
In seeking to determine that meaning . . . [General
Statutes] § 1-2z directs us first to consider the text of
the statute itself and its relationship to other statutes.
If, after examining such text and considering such rela-
tionship, the meaning of such text is plain and unambig-
uous and does not yield absurd or unworkable results,
extratextual evidence of the meaning of the statute shall
not be considered. . . . We recognize that terms in a
statute are to be assigned their ordinary meaning, unless
context dictates otherwise . . . .’’ (Footnote omitted;
internal quotation marks omitted.) Wiseman v. Arm-
strong, 295 Conn. 94, 99–100, 989 A.2d 1027 (2010).
Furthermore, ‘‘our rules of practice should be construed
harmoniously and not in a way that would render one
provision superfluous as a result of the existence of
another.’’ State v. Strickland, 243 Conn. 339, 347–48,
703 A.2d 109 (1997).
   In accordance with § 1-2z, we first turn to the relevant
language of the rule of practice at issue, Practice Book
§ 17-32 (b), which states in relevant part: ‘‘If a party
who has been defaulted [for failure to plead] . . . files
an answer before a judgment after default has been
rendered by the judicial authority, the clerk shall set
aside the default. If a claim for a hearing in damages
or a motion for judgment has been filed, the default may
be set aside only by the judicial authority.’’ (Emphasis
added.) Looking to the text of Practice Book § 17-32
(b) and its relationship to the other rules of practice,
we must determine whether the term ‘‘motion for judg-
ment,’’ as used in Practice Book § 17-32 (b) and applied
to the facts of this case, encompasses a motion for
summary judgment. We conclude that it does not.
   In the present case, default was entered against Pat-
rick Treglia for failure to plead—specifically for failure
to disclose a defense after the plaintiff filed a demand
for such disclosure pursuant to Practice Book § 13-19
on October 5, 2011. Section 13-19 sets forth the appro-
priate procedure by which a plaintiff may obtain judg-
ment in foreclosure actions in which a defendant has
failed to disclose a defense. Pursuant to § 13-19, when
a defendant fails to disclose a defense, the plaintiff
may file a motion for default to be entered against
the defendant and ‘‘the judicial authority may order
judgment upon default to be entered for the plaintiff
at the time the motion is heard or thereafter, provided
that in either event a separate motion for such judgment
has been filed. The motions for default and judgment
upon default may be served and filed simultaneously
but shall be separate motions.’’ (Emphasis added.)
   Practice Book § 13-19 specifically requires a motion
for judgment upon default when a defendant has been
defaulted for failure to disclose a defense in a foreclo-
sure action. The plaintiff in the present case, however,
filed a motion for summary judgment. A motion for
judgment upon default and a motion for summary judg-
ment are different motions. ‘‘A judgment upon default
. . . is the final judgment in the case which is entered
after [a] default and after a hearing in damages.’’ Auto-
motive Twins, Inc. v. Klein, 138 Conn. 28, 33, 82 A.2d
146 (1951). Thus, a judgment upon default is necessarily
predicated on a default by one of the parties to the
action for failure to appear or for failure to plead. Sum-
mary judgment, on the other hand, is typically sought
when all the parties have appeared and filed pleadings
and, pursuant to Practice Book § 17-49, is properly ren-
dered when ‘‘the pleadings, affidavits and any other
proof submitted show that there is no genuine issue as
to any material fact and that the moving party is entitled
to judgment as a matter of law.’’
   The limited case law on this issue indicates that sum-
mary judgment is not appropriate when the nonmoving
party is in default. See Aetna Casualty & Surety Co.
v. Jones, 220 Conn. 285, 295 n.12, 596 A.2d 414 (1991)
(declining to address claim that summary judgment
should have been granted against one defendant
because ‘‘a valid default judgment had already been
rendered against him at the time that the plaintiff’s
motion for summary judgment was denied’’); Deutsche
Bank National Trust Co. v. Ayers, Superior Court, judi-
cial district of New Britain, Docket No. CV-08-5009166-
S, 2011 WL 2611806, *5 (June 7, 2011) (holding that, ‘‘to
obtain judgment on the basis of default, a party must
file a motion for judgment upon default . . . rather
than a motion for summary judgment’’); Merrill Lynch
Equity Access v. Cooper, Superior Court, Docket No.
228981, 1996 WL 88088, *4 (February 5, 1996) (noting
that ‘‘[a] motion for summary judgment cannot be
treated as a motion for judgment upon the default’’);
Ciccarello v. Cahill, Superior Court, judicial district of
Middlesex, Docket No. 65497 (August 26, 1992) (7 Conn.
L. Rptr. 263) (denying motion for summary judgment
because, when defendant is in default, ‘‘the proper
course of action for the plaintiff is to move for judgment
upon default . . . rather than to move for summary
judgment’’); see also W. Horton & K. Knox, 1 Connecti-
cut Practice Series: Superior Court Civil Rules (2014-
2015 Ed.) § 13-19, author’s comment, p. 723 (‘‘[a] motion
for summary judgment after default is not appro-
priate’’).
   We recognize that Practice Book § 17-44 permits a
party ‘‘to move for a summary judgment at any time’’
in any action. However, we are required to construe
our rules of practice in a way that does not ‘‘render
one provision superfluous as a result of the existence
of another.’’ State v. Strickland, supra, 243 Conn. 347–
48. To permit a motion for summary judgment in place
of a motion for judgment upon default for the purposes
of Practice Book §§ 13-19, 17-32 (b), and 17-33 (b) would
render § 13-19 meaningless. It would not be necessary to
have § 13-19 establish a specific procedure for obtaining
judgment through a motion for judgment upon default
in a foreclosure action when the defendant is in default
if a motion for summary judgment would suffice.
   The plaintiff argues that ‘‘there is no reason courts
should distinguish between motions for judgment and
motions for summary judgment in this context.’’ We
disagree. Practice Book § 17-32 (b) states that, until
a ‘‘motion for judgment’’ is filed by the plaintiff, the
defendant has the right to file an answer and have his
default automatically set aside. If we were to dispose
of the distinction between a motion for judgment and
a motion for summary judgment, we would restrict the
defendant’s ability to open a default and have the case
heard on the merits. It is ‘‘our expressed policy prefer-
ence to bring about a trial on the merits of a dispute
whenever possible and to secure for the litigant his day
in court.’’ (Internal quotation marks omitted.) Coppola
v. Coppola, 243 Conn. 657, 665, 707 A.2d 281 (1998).
Section 17-32 (b) unequivocally states, and provides
notice to litigants, that a motion for judgment is required
in order to cut off the defendant’s right to automatically
open a default. The plaintiff in the present case chose
to file a motion for summary judgment and, therefore,
Patrick Treglia retained his right to file an answer to
the plaintiff’s complaint and have his default automati-
cally set aside by the clerk.
   We conclude that, under the facts of the present case,
a ‘‘motion for judgment’’ for the purposes of § 17-32 (b)
does not encompass a motion for summary judgment.
We further conclude that, because Patrick Treglia filed
an answer to the plaintiff’s complaint and the plaintiff
never filed a motion for judgment upon default, the
clerk, pursuant to § 17-32 (b), was required to set aside
the default entered against Patrick Treglia, and there
was no need for judicial discretion to be employed.
Once the default was opened, the court did not have
discretion over Patrick Treglia’s motion to set aside the
default and improperly denied it. The judgment of strict
foreclosure against Patrick Treglia must be reversed
and the clerk must set aside the default against him.
                            II
  Patrick Treglia and Richard Treglia claim that the
trial court improperly denied their motion to cite in
Richard Treglia as a party defendant. We disagree. The
following additional facts are necessary for our resolu-
tion of this claim. On February 13, 2013, Richard Treglia
filed a motion to intervene in the plaintiff’s foreclosure
action. In his motion, Richard Treglia alleged that he
had an interest in the Norwalk property that would be
affected by the outcome of the foreclosure action. The
plaintiff objected to the motion to intervene and the
court sustained the objection. Thereafter, Patrick Treg-
lia and Richard Treglia filed a motion to cite in Richard
Treglia as a party defendant.6 In their motion, they
argued that ‘‘[t]he court must exercise its discretionary
authority under [General Statutes] § 52-107 to add Rich-
ard Treglia as a party Defendant because a ‘complete
determination (of the case) cannot be had’ . . . with-
out his inclusion because he is a part owner of the real
property that is at issue in this foreclosure action.’’ The
court denied the motion to cite in Richard Treglia as a
party defendant. The court articulated several reasons
for denying the motion, the first of which was that it
had not been properly certified to all parties of record.
   On appeal, Patrick Treglia and Richard Treglia argue
that, pursuant to § 52-107, the court is required to allow
a party to intervene if that party has a direct and immedi-
ate interest in the subject matter of the action. They
further argue that Richard Treglia has a direct and
immediate interest in the foreclosure action because
he owns an interest in the Norwalk property.
   The court denied the motion to cite in Richard Treglia
because it had not been properly certified to all parties
of record. The court did not err when it denied the
motion on this ground. See Leftridge v. Wiggins, 136
Conn. App. 238, 245, 44 A.3d 217 (2012) (holding that
trial court improperly acted on state’s motion to modify
when defendant had not been served with copy of
motion). On appeal, Patrick Treglia and Richard Treglia
argue that, despite their failure to properly certify the
motion, the court should have acted sua sponte to
include Richard Treglia as a party to the foreclosure
action because he owns an interest in the Norwalk
property. We are not persuaded.
   General Statutes § 9-18 states in relevant part: ‘‘The
judicial authority may determine the controversy as
between the parties before it, if it can do so without
prejudice to the rights of others . . . . If a person not
a party has an interest or title which the judgment will
affect, the judicial authority, on its motion, shall direct
that person to be made a party.’’ This section permits
the court, on its own motion, to make a person a party
to an action, as Patrick Treglia and Richard Treglia
argue the court should have done in the present case.
However, the court is only required to direct that a
person be made a party if an interest or title of such
person will be affected by the judgment.
   ‘‘It is well settled that those having an interest in
real property who are not joined as parties in litigation
affecting that property will not be bound by the court’s
judgment.’’ Loricco Towers Condominium Assn. v.
Pantani, 90 Conn. App. 43, 49, 876 A.2d 1211, cert.
denied, 276 Conn. 925, 888 A.2d 93 (2005); see also Gill
v. Shimelman, 180 Conn. 568, 571, 430 A.2d 1292 (1980)
(noting that tenants of buildings served by sewage dis-
posal system would not be bound by judgment in action
against development company to correct system
because tenants were not joined as parties). Accord-
ingly, if a party owning an interest in foreclosed real
estate was not a party to the foreclosure action, he
is not bound by the judgment of foreclosure and the
foreclosing party cannot enforce it against him. In the
present case, the court was not required to direct that
Richard Treglia be made a party to the foreclosure
action because Richard Treglia, as an omitted party,
would not be affected by any judgment of foreclosure
the plaintiff might obtain.
   Joinder of Richard Treglia was not mandatory in this
case.7 General Statutes § 49-30 expressly states that a
judgment of foreclosure against parties owning an inter-
est in the foreclosed property will not be affected if
some other parties having an interest in the property
are omitted from the foreclosure action. General Stat-
utes § 49-30 states in relevant part: ‘‘When a mortgage
. . . on real estate has been foreclosed and one or more
parties owning any interest in . . . such real estate
. . . has been omitted . . . all other parties foreclosed
by the foreclosure judgment shall be bound thereby as
fully as if no such omission . . . had occurred . . . .
Such omission or failure to properly foreclose such
party . . . may be completely cured and cleared by
deed or foreclosure or other proper legal proceedings
to which the only necessary parties shall be the party
acquiring such foreclosure title . . . and the party . . .
not foreclosed . . . .’’ Accordingly, we conclude that
the court properly denied the motion to cite in Richard
Treglia as a party defendant and that it was not required
to make him a party on its own motion.
   The judgment of strict foreclosure against Patrick
Treglia is reversed and the case is remanded with direc-
tion to set aside the default entered against him and
for further proceedings consistent with this opinion.
The judgment is affirmed in all other respects.
      In this opinion the other judges concurred.
  1
    The plaintiff is the trustee for the Option One Mortgage Loan Trust 2002-
6 Asset Backed Certificates, Series 2002-6.
  2
    Patrick Treglia titled his motion as a motion to open default. Because
a default, and not a judgment after default, was entered against Patrick
Treglia in this case, we refer to his motion as a motion to set aside the
default. Practice Book § 17-32 (b) states, in relevant part: ‘‘If a party who
has been defaulted [for failure to plead] . . . files an answer before a judg-
ment after default has been rendered by the judicial authority, the clerk
shall set aside the default.’’
  3
    Patrick Treglia also claims that the court improperly rendered judgment
of strict foreclosure in favor of the plaintiff. Because we conclude that the
court improperly denied Patrick Treglia’s motion to set aside the default,
and reverse the judgment in part on that ground, we do not reach this claim.
   4
     It is not disputed that the plaintiff commenced a prior foreclosure action
on the same property in 2006 and then withdrew it in 2011 after the court
denied its third motion for a continuance.
   5
     Patrick Treglia does not challenge this entry of default by the clerk.
   6
     Robert Treglia joined this motion.
   7
     Joinder of a necessary party is mandatory when that party’s due process
rights are implicated in the action. See 98 Lords Highway, LLC v. One
Hundred Lords Highway, LLC, 138 Conn. App. 776, 786, 54 A.3d 232 (2012).
Even if we assume, without deciding, that Richard Treglia is a necessary
party to the plaintiff’s foreclosure action, he has not shown that the plaintiff’s
or the court’s failure to join him as a party will infringe on his due process
rights. Furthermore, the omission of Richard Treglia as a defendant in the
plaintiff’s action does not deprive the court of subject matter jurisdiction.
Lack of a necessary party implicates subject matter jurisdiction only when
a statute mandates the naming and serving of that party. See Fong v. Plan-
ning & Zoning Board of Appeals, 212 Conn. 628, 637–38, 563 A.2d 293 (1989);
Yellow Cab Co. of New London & Groton, Inc. v. Dept. of Transportation, 127
Conn. App. 170, 176–77, 13 A.3d 690, cert. denied, 301 Conn. 908, 19 A.3d
178 (2011). There is no such statute in the present case.